                 Case 1:18-cv-02664-RDM Document 9 Filed 11/29/18 Page 1 of 1
Rev. /201



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


RICHARD BLUMENTHAL, et al


                     Plaintiff
                                                     Civil No.                 18-2664        (RDM)
               vs.

MATTHEW G. WHITAKER, et al                          Category L



                         Defendant




                                     REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on   11/29/2019     from Judge Trevor N. McFadden

to Judge Randolph D. Moss                           by direction of the Calendar Committee.



                                   (Randomly Reassigned)


                                                               JUDGE ELLEN S. HUVELLE
                                                               Chair, Calendar and Case
                                                               Management Committee


cc:           Judge Trevor N. McFadden                           & Courtroom Deputy
              Judge Randolph D. Moss                       & Courtroom Deputy
            Liaison, Calendar and Case Management Committee
